DETAILED ACTION
The application contains claims directed to the following patentably distinct species of the claimed invention:
Species I: a bottom-gate thin film transistor (e.g., Figs. 1-32); and 
Species II: a top-gate thin film transistor (e.g., Figs. 33-48).
Further, if Species I or Species II is elected, then the subspecies are applied. This application contains claims directed to the following patentably distinct subspecies.
Subspecies A: an embodiment in which a gate is disposed at a side of the oxide active layer away from the first loose layer (e.g., Figs. 1-8, 17-24 and 41-48); and 
Subspecies B: an embodiment in which a gate is disposed at a same side of the oxide active layer as the first loose layer (e.g., Figs. 9-16 and 25-40).
The species (subspecies) are independent or distinct because for example they have different transfer paths of released oxygen, which lead to different TFT stabilities and reliabilities. In addition, these species (subspecies) are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or a single grouping of patentably indistinct species, and additionally a single disclosed subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species (subspecies) as set forth above because at least the following reasons apply:
There is an examination and search burden for these patentably distinct species (subspecies) due to their mutually exclusive characteristics.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species (subspecies) to be examined, even though the requirement may be traversed (37 CFR 1.143); and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species (subspecies), including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species (subspecies) requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species (subspecies).
Should applicant traverse on the ground that the species or groupings of patentably indistinct species (subspecies) from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species (subspecies) which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 25, 2022